Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Examiner acknowledges applicants’ arguments in the Response dated August 31, 2022 directed to the Non-Final Office Action dated March 2, 2022.  Claims 1-4 and 6-17 are pending in the application and subject to examination as part of this office action.

Claim Objections
Claim 1 is objected to because of the following informalities:  “funds stored value account are maintained by an issuer processor computing system and is associated with an open-loop stored value payment vehicle” (lines 9-10) should, presumably, read “funds held in the stored value account are maintained by an issuer processor computing system and are associated with an open-loop stored value payment vehicle” or something similar.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  “funds” (line 11) should read “the funds”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “player funds held by a stored value account” (lines 10-11) and “funds in the stored value account” (line 11).  First, the first instance of a singular claim element should generally begin with “a” or “an” (or no indefinite article when referring to a plurality of an element), while subsequent reference should be to “the” or “said” (a definite article).  It is permissible to use no indefinite articles for plural claim elements.  Using "a” or “an" (or using no indefinite article) for the subsequently recited claim elements creates confusion as to whether the first instance of the claim element is being referred to or whether a new claim element is being identified.  Second, consistent usage of the same terms is much preferred over creatively describing the same elements using different language.  Using similar, yet slightly different claim language creates confusion.  It is unclear whether each term is intended to refer to the same claim element or whether each term refers to a different claim element.  Dependent claims 8-12 inherit this discrepancy by nature of their dependencies.  Appropriate correction is required.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lutnick, US 2015/0235521 A1 (hereinafter Lutnick), in view of Herrmann et al., US 2009/0170614 A1 (hereinafter Herrmann), in view of Babi et al., US 2007/0203832 A1 (hereinafter Babi), and further in view of Kelly et al., US 2013/0080238 A1 (hereinafter Kelly).

Regarding Claim 1:  Lutnick discloses a computer-based method, the method performed by one or more computing devices the method comprising: 
a gaming account of the current gaming environment having a balance, the gaming account maintained by a casino computing system of the gaming environment (Lutnick, an entity responsible for a first account 101; such an entity may include a server, a program, a computing device, a casino, and so on; such an entity responsible for a first account, may set up an account, receive money to deposit in an account, receive wager for an account, adjust balances of an account, and so on [0062]); 
based at least partially on the player identifier, identifying a stored value account of the player (Lutnick, rather than separate logins for accounts, a single sign on may be used for multiple accounts [0038]), wherein funds stored value account are maintained by an issuer processor computing system (Lutnick, an entity responsible for a first account 101; such an entity may include a server, a program, a computing device, a casino, and so on; such an entity responsible for a first account, may set up an account, receive money to deposit in an account, receive wager for an account, adjust balances of an account, and so on [0062]) and wherein funds held in the stored value account can be selectively transferred to any of a plurality of gaming accounts at any of a plurality of different gaming environments (Lutnick, a user may enter an amount of money to transfer from one account to another account [0153]), wherein each of the unique player identifiers is linked to the same stored value account (Lutnick, the new account may be linked in the customer database with other accounts established by the player [0024]), wherein the plurality of gaming environments comprises the current gaming environment (Lutnick, any combination of location, gaming provider, intermediary, activity, and/or other characteristics being associated with wagering and/or non-wagering accounts may be used in various embodiments as desired [0026]); 
receiving a funding instruction, wherein the funding instruction does not identify the stored value account, and wherein the funding instruction identifies a balance amount to be transferred from the stored valued account to the gaming account of the current gaming environment maintained by the casino computing system of the gaming environment (Lutnick, an ability for a user to enter an amount of money to be transferred to an account (e.g., an account associated with a gaming provider that the user is currently associated with); in some embodiments, an interface may identify individual source accounts from which money may be transferred (e.g., into any account, into a set of accounts, into a chosen account, into a particular account, into an account based on login, location, etc.); each such source account may be associated with an amount that may be transferred out (e.g., a pre-permissioned amount, a total amount); a user may be able to select one or more of those accounts to transfer money out of and into another account [0043]); and 
causing a decrease of a balance of the stored value account and an increase of the balance of the gaming account of the current gaming environment maintained by the casino computing system of the gaming environment via closed-loop transactions (Lutnick, a transfer may include an adjustment to an electronic record that identifies an amount of money in an account; for example, a single gaming operator may reduce one account and may increase another account a same amount (e.g., intra property transfer between casino wagering and sport betting accounts); in some embodiments, multiple parties may be involved in a transfer [0016]).  
Lutnick fails to expressly disclose 
subsequent to an enrolling of a player into loyalty programs of each of a plurality of gaming environments, receiving a player identifier for the player, wherein the player identifier is a unique player identifier issued to the player and associated with the loyalty program of a current gaming environment and 
is associated with an open-loop stored value payment vehicle and usable in payment transactions at one or more merchants via an open-loop payment network, 
wherein enrollment of the player into the loyalty program at each of the gaming environments associates the player with a unique player identifier for each of the gaming environments, 
wherein the plurality of gaming environments is an alliance of gaming environments that are each affiliated with the stored value account.
Herrmann teaches 
subsequent to an enrolling of a player into loyalty programs of each of a plurality of gaming environments, receiving a player identifier for the player, wherein the player identifier is a unique player identifier issued to the player and associated with the loyalty program of a current gaming environment (Herrmann, the website may permit (e.g., at block 803) the player to register one or more loyalty accounts with the website, so that the player may track and otherwise manage their loyalty point programs from a single point; to this end, the player may provide authentication information that permits the ecosystem to obtain loyalty point information (e.g., a username/password) [0380] and [Fig. 8]; to utilize the system (e.g., view aggregate compensation offers, loyalty point balances and win/loss statements), the qualified person may be permitted to complete a registration form whereby he/she is required to identify the gambling loyalty club(s) to which they belong and then input a unique key into a registration form to each gambling loyalty club that he/she is a member of; the unique key may be different for each unique casino, lottery or other lawful gambling establishment [0383]) and 
wherein enrollment of the player into the loyalty program at each of the gaming environments associates the player with a unique player identifier for each of the gaming environments (Herrmann, to utilize the system (e.g., view aggregate compensation offers, loyalty point balances and win/loss statements), the qualified person may be permitted to complete a registration form whereby he/she is required to identify the gambling loyalty club(s) to which they belong and then input a unique key into a registration form to each gambling loyalty club that he/she is a member of; the unique key may be different for each unique casino, lottery or other lawful gambling establishment [0383]).
Lutnick discloses a method for account and fund management wherein funds may be transferred between various accounts (Lutnick [Abstract]).  
Anyone who has a bank account understands that access to the account is restricted, generally, to the owner of the account.  Nowadays, online accounts are common.  Herrmann teaches a distributed computer system is provided for collecting player information (Herrmann [Abstract]).  The distributed computer system may permit a player to manage their frequent player accounts (Herrmann [Abstract]).  This includes the transfer of player credits and points between accounts (Herrmann [0035]).  Before having access to this functionality, a player may be permitted to complete a registration form whereby he/she is required to identify the gambling loyalty club(s) to which they belong and then input a unique key into a registration form to each gambling loyalty club that he/she is a member of (Herrmann [0383]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the method for account and fund management as disclosed by Lutnick with the assignment of unique player identifiers as taught by Herrmann in order to permit the secure transfer of funds between accounts.
Babi teaches
wherein the funds held in the stored value account are associated with an open-loop stored value payment vehicle and usable in payment transactions at one or more merchants via an open-loop payment network (Babi, FIG. 2 is a table that shows a single consumer open loop account, a single merchant open loop account and a single network settlement service (NSS) open loop account that keeps track of respective closed loop accounts for the consumer and merchant; as is evident from FIG. 2, NSS 30 accounts for all closed loop transactions; as noted previously, even though closed loop transactions are occurring, the funds, from a bank's perspective, are all seen as being transferred among three different open loop accounts; NSS 30, however, operates as a proxy for the closed loop system, thus enabling significant control of funds by the consumer, and "safety" of funds for the merchant [0037] and [Fig. 2]).
Lutnick discloses a method for account and fund management wherein funds may be transferred between various accounts (Lutnick [Abstract]).  
The power and attraction of open-loop cards is universal application and accessibility for commerce (Babi [0005]).  
The power and attraction of closed-loop cards is that the stores/venues keep the money in their stores--so that gift cards and outstanding balances are more likely to be spent in the store that issued the card (Babi [0006]).  If an open-loop card were used in place of a closed-loop card in such a store, the card holder might just as well spend the money elsewhere or even use an ATM to receive cash--and the store that issued the card would lose a sale (Babi [0006]).  While they have this ability to ‘capture’ the consumer's money, closed-loop cards do not typically offer the protection of open-loop cards such as government banking regulations (e.g., Reg "E" disclosures), Visa's $0 liability for signature purchases, or FDIC deposit insurance, and more (Babi [0006]).  Closed-loop cards can also be more difficult to get money "in and out" of since the number of locations and variety of means afforded to do so are typically much more restrictive than accounts in the banking system (Babi [0006]).
The problem to be solved by this invention is mainly one of perception, and then also convenience (Babi [0007]).  The problem arises in the context of the Gaming industry, but the solution is applicable well beyond this particular industry, as will be appreciated by those skilled in the art. In the past, the Las Vegas Gaming Commission briefly allowed gaming establishments to connect their machines to the banking networks so that players could use their bank cards to pay for slots (one example) (Babi [0007]).  This experiment did not last long, as it was quickly deemed unacceptable that such establishments could `reach` into consumers' bank accounts directly (Babi [0007]).  This has resulted in somewhat convoluted solutions, where (as an example) a consumer uses an ATM (very expensive, fee-wise, on-site ATM) to get cash from their debit or credit card and then physically walks around a corner (e.g., 20-30 feet) to hand the money or some type of receipt to a cashier to put the money into a form that can be used with the machines on-site (e.g., a closed-loop card) (Babi [0007]).  The solution is rather awkward, and also, often times, far more expensive than a typical ATM implementation (Babi [0007]).
Babi teaches a method for enabling consumers in a gaming context to push funds from a traditional open loop account to a closed loop account, and back (Babi [Abstract]).  At the request of a consumer, funds are transferred to an open loop account of an intermediary payment system that holds or keeps track of virtual closed loop accounts for each consumer and virtual closed loop accounts for individual games, casinos or gaming establishments (Babi [Abstract]).  The consumer may use an associated closed loop card to place a bet at the gaming establishment that will cause funds to be transferred from the consumer's virtual closed loop account to the gaming establishment's closed loop account (Babi [Abstract]).  Thereafter, the funds are transferred from the intermediary payment system to an open loop account belonging to the gaming establishment (Babi [Abstract]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the method for account and fund management as disclosed by Lutnick with the method for enabling consumers in a gaming context to push funds from a traditional open loop account to a closed loop account as taught by Babi in order to simplify the process for consumers.
Kelly discloses 
wherein the plurality of gaming environments is an alliance of gaming environments that are each affiliated with the stored value account (Kelly, the use of the smart card 700 in several casinos such as nearby, affiliated casino resorts [0106] and [Fig. 15]).
Lutnick discloses a method for account and fund management wherein funds may be transferred between various accounts (Lutnick [Abstract]).  While Lutnick does disclose that the accounts may be related to a plurality of respective casinos (Lutnick [0013]), it is not clear that the casinos are an alliance of casinos.  
Many successful casinos have expanded such that they own properties in several locations.  These other locations are often affiliated with each other since they are ultimately owned by the same corporation.  Kelly discloses wherein several casinos may be affiliated with each other (Kelly [0106] and [Fig. 15]).  This gives the casinos the ability to provide services in several markets.
It would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to apply the method for account and fund management wherein funds may be transferred between various accounts at various casinos as disclosed by Lutnick to affiliate casinos as taught by Kelly in order to offer the ease of transferring money between accounts to casinos in different markets.

Regarding Claim 2:  Lutnick further discloses wherein the gaming account of the current gaming environment is any of a wagering account, a casino level player account, and a metered gaming credit account (Lutnick, some embodiments may include a plurality of accounts related to a plurality of respective casinos or other venues; in some embodiments, each such account may allow for gambling related to games and/or events at a particular casino, sports book, and so on [0013]).  

Regarding Claim 3:  Lutnick further discloses wherein the causing of the increase of the balance of the gaming account of the current gaming environment occurs subsequent to a delay (Lutnick, some embodiment may include a period of time during which the money is available in neither a source nor a recipient account (for some activity, for wagering, for withdrawal) [0049]).  

Regarding Claim 6:  Lutnick further discloses: 
subsequent to identifying the stored value account, sending, by any of the one or more processors, an indication of the balance of the stored value account for display on a remote computing device (Lutnick, some embodiments may include presenting information to the player identifying a balance in the first account; for example, a user interface may show a user of a mobile device an amount of money in the account [0078]).  

Regarding Claim 13:  Lutnick discloses a gaming account funding system, comprising: 
wherein funds accessible by a stored value payment vehicle are maintained in a stored value account on behalf of a player and are accessible through a payment network (Lutnick, an entity responsible for a first account 101; such an entity may include a server, a program, a computing device, a casino, and so on; such an entity responsible for a first account, may set up an account, receive money to deposit in an account, receive wager for an account, adjust balances of an account, and so on [0062]); 
a first gaming account of a first gaming environment to hold funds for the player, the first gaming account maintained by a first casino computing system of the first gaming environment (Lutnick, an entity responsible for a first account 101; such an entity may include a server, a program, a computing device, a casino, and so on; such an entity responsible for a first account, may set up an account, receive money to deposit in an account, receive wager for an account, adjust balances of an account, and so on [0062]); 
a first loyalty account assigned to the player (Lutnick, that token may be used to identify the user such as a player loyalty card [0132]), 
a second gaming account of a second gaming environment to hold funds for the player, the second gaming account maintained by a second casino computing system of the second gaming environment, wherein the first casino computing system is different from the second casino computing system (Lutnick, an entity responsible for a second account 107; such an entity may include a server, a program, a computing device, a casino, and so on; such an entity responsible for a second account, may set up an account, receive money to deposit in an account, receive wager for an account, adjust balances of an account, and so on [0064] and [Fig. 1]); 
a second loyalty account assigned to the player (Lutnick, that token may be used to identify the user such as a player loyalty card [0132]), 
at least one computing device comprising a third processor and a non-transitory computer readable medium having instructions stored thereon (Lutnick, an entity responsible for a first account 101; such an entity may include a server, a program, a computing device, a casino, and so on; such an entity responsible for a first account, may set up an account, receive money to deposit in an account, receive wager for an account, adjust balances of an account, and so on [0062]), which when executed by the third processor, cause the third processor to: 
associate the first loyalty account assigned to the player with the stored value account (Lutnick, that token may be used to identify the user such as a player loyalty card [0132]; a token may be used to make purchases through a credit card network [0147]; a token may include something issued by the bank, such as a debit card [0149]); 
associate the second loyalty account assigned to the player with the stored value account (Lutnick, that token may be used to identify the user such as a player loyalty card [0132]; a token may be used to make purchases through a credit card network [0147]; a token may include something issued by the bank, such as a debit card [0149]); and 
based on a funding command provided by the player through an application executing on a remote computing device, selectively increase funds in at least one of the first gaming account or the second gaming account and decrease funds held by the stored value account via closed-loop transactions (Lutnick, a user may enter an amount of money to transfer from one account to another account [0153]), wherein the funding command comprises information identifying player credentials, a gaming environment identifier, and an amount of funds to be transferred, and wherein the funding command does not identify the stored value account (Lutnick, such an interface may identify an amount of money that is permissioned from one or more accounts, an identification of one or more accounts, and so on; in some embodiments a sum of available pre-permissioned money may be show that a user with and/or without further information specifying accounts from which such money is available; in some embodiments, such a sum may be determined from recorded and/or monitored account and/or pre-permissioning information; such an interface may include an ability for a user to enter an amount of money to be transferred to an account (e.g., an account associated with a gaming provider that the user is currently associated with); in some embodiments, an interface may identify individual source accounts from which money may be transferred (e.g., into any account, into a set of accounts, into a chosen account, into a particular account, into an account based on login, location, etc.) [0043]).  
Lutnick fails to explicitly disclose 
an open-loop stored value payment vehicle usable in payment transactions with one or more merchants via an open-loop payment network, 
wherein the first loyalty account is maintained by a first customer management system having a first processor; 
wherein the second loyalty account is maintained by a second customer management system having a second processor, 
wherein the first gaming environment and the second gaming environment are members of an alliance of gaming environments.
Babi teaches 
an open-loop stored value payment vehicle usable in payment transactions with one or more merchants via an open-loop payment network (Babi, FIG. 2 is a table that shows a single consumer open loop account, a single merchant open loop account and a single network settlement service (NSS) open loop account that keeps track of respective closed loop accounts for the consumer and merchant; as is evident from FIG. 2, NSS 30 accounts for all closed loop transactions; as noted previously, even though closed loop transactions are occurring, the funds, from a bank's perspective, are all seen as being transferred among three different open loop accounts; NSS 30, however, operates as a proxy for the closed loop system, thus enabling significant control of funds by the consumer, and "safety" of funds for the merchant [0037] and [Fig. 2]).
As stated above with respect to claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the method for account and fund management as disclosed by Lutnick with the method for enabling consumers in a gaming context to push funds from a traditional open loop account to a closed loop account as taught by Babi in order to simplify the process for consumers.
Kelly teaches 
wherein the first loyalty account is maintained by a first customer management system having a first processor (Kelly, the player's loyalty points as well as any remaining credits at the gaming terminal 100 are updated at 1702 and at 1704 stored ... in a transaction ledger at the Casino 1 server [0106]); 
wherein the second loyalty account is maintained by a second customer management system having a second processor (Kelly, the player's loyalty points as well as any remaining credits at the gaming terminal 100 are updated at 1702 and at 1704 stored ... in a transaction ledger at the Casino 1 server [0106]). 
As stated above with respect to claim 1, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to apply the method for account and fund management wherein funds may be transferred between various accounts at various casinos as disclosed by Lutnick to affiliate casinos as taught by Kelly in order to offer the ease of transferring money between accounts to casinos in different markets.
Herrmann teaches 
wherein the first gaming environment and the second gaming environment are members of an alliance of gaming environments (Herrmann, the website may permit (e.g., at block 803) the player to register one or more loyalty accounts with the website, so that the player may track and otherwise manage their loyalty point programs from a single point; to this end, the player may provide authentication information that permits the ecosystem to obtain loyalty point information (e.g., a username/password) [0380] and [Fig. 8]).
As stated above with respect to claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the method for account and fund management as disclosed by Lutnick with the assignment of unique player identifiers as taught by Herrmann in order to permit the secure transfer of funds between accounts.

Regarding Claim 14:  Lutnick further discloses wherein each of the first gaming account and the second gaming account is any of a casino level player account, a brick- and-mortar wagering account, a race-and-sports wagering account, and an internet gaming wagering account (Lutnick, some embodiments may include a plurality of accounts related to a plurality of respective casinos or other venues; in some embodiments, each such account may allow for gambling related to games and/or events at a particular casino, sports book, and so on [0013]).  

Regarding Claim 15:  Lutnick further discloses wherein the remote computing device is any of a mobile computing device (Lutnick, some embodiments may include providing a user with an interface through which a user may pre-permission a transfer of money; such an interface may be provided through a gaming device (e.g., a mobile device) [0032]), a smart phone, a tablet computer, a desktop computer, a laptop computer, a gaming device (Lutnick, some embodiments may include providing a user with an interface through which a user may pre-permission a transfer of money; such an interface may be provided through a gaming device [0032]), a wearable computing device, a kiosk (Lutnick, a player may submit such a request through a user interface of ... a kiosk [0079]), and an automated transaction machine (ATM).  
 
Regarding Claim 16:  Lutnick further discloses wherein any increase of the funds of the first gaming account or the second gaming account occurs subsequent to a delay (Lutnick, some embodiment may include a period of time during which the money is available in neither a source nor a recipient account (for some activity, for wagering, for withdrawal) [0049]).  

Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lutnick, in view of Herrmann, in view of Babi, in view of Kelly, and further in view of Olson et al., US 2014/0379562 A1 (hereinafter Olson).

Regarding Claim 4:  Lutnick, as modified, discloses the invention as described above.  Lutnick, as modified, fails to explicitly disclose wherein the causing of the decrease of the balance of the stored value account and the increase of the balance of the gaming account of the current gaming environment occurs in substantially real-time.  
Olson teaches wherein the causing of the decrease of the balance of the stored value account and the increase of the balance of the gaming account of the current gaming environment occurs in substantially real-time (Olson, an interface between the open and closed systems that allows for the real-time adjustment of balances and transfer of funds [0020]). 
Lutnick discloses a method for account and fund management wherein funds may be transferred between various accounts (Lutnick [Abstract]).  Lutnick discloses “[a]fter a transfer, transferred money may be available in a recipient account and not one or more source accounts” (Lutnick [0049]).  It is not clear, however, if the fund transfer occurs substantially in real-time.  
Olson teaches a method for enabling consumers in a gaming context to push funds from a traditional open loop account to a closed loop account, and back (Olson [Abstract]).  Olson teaches that transfer of funds is adjusted in real-time.
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the method for account and fund management wherein funds may be transferred between various accounts as disclosed by Lutnick with the real-time transfer of funds as taught by Olson in order to make the funds available to users as soon as possible.  

Regarding Claim 17:  Lutnick, as modified, discloses the invention as described above.  Lutnick, as modified, fails to explicitly disclose wherein the selective increase and decrease of the funds held by the stored value account and the first gaming account or the second gaming account occurs substantially in real-time.
Olson teaches wherein the selective increase and decrease of the funds held by the stored value account and the first gaming account or the second gaming account occurs substantially in real-time (Olson, an interface between the open and closed systems that allows for the real-time adjustment of balances and transfer of funds [0020]).
As stated above with respect to claim 4, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the method for account and fund management wherein funds may be transferred between various accounts as disclosed by Lutnick with the real-time transfer of funds as taught by Olson in order to make the funds available to users as soon as possible.  

Claims 7-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lutnick, in view of Babi, and further in view of Herrmann.

Regarding Claim 7:  Lutnick discloses a computer-based method of funding at least one of a plurality of gaming accounts that are each associated with a respective gaming environment and maintained by an associated casino computing system of the respective gaming environment, wherein each of the respective gaming environments is associated with an alliance of gaming environments, wherein each of the respective gaming environments is associated with a stored value account of a player, wherein the stored value account is associated with each of a plurality of unique player identifiers, wherein each of the plurality of unique player identifiers is associated with a respective gaming environment, the method comprising: 
receiving a load request, wherein the load request comprises one of the plurality of unique player identifiers and a request to fund a gaming account with player funds held by a stored value account (Lutnick, a user may enter an amount of money to transfer from one account to another account [0153]), 
wherein the gaming account has a balance amount (Lutnick, an entity responsible for a first account 101; such an entity may include a server, a program, a computing device, a casino, and so on; such an entity responsible for a first account, may set up an account, receive money to deposit in an account, receive wager for an account, adjust balances of an account, and so on [0062]),  
wherein the load request does not identify the stored value account (Lutnick, a user may enter an amount of money to transfer from one account to another account [0153]); and 
causing an increase of the balance amount of the gaming account based on an amount of funds requested in the load request via closed-loop transactions (Lutnick, a transfer may include an adjustment to an electronic record that identifies an amount of money in an account; for example, a single gaming operator may reduce one account and may increase another account a same amount (e.g., intra property transfer between casino wagering and sport betting accounts); in some embodiments, multiple parties may be involved in a transfer [0016]).  
Lutnick fails to explicitly disclose 
wherein funds in the stored value account are associated with an open-loop stored value payment vehicle and usable in payment transactions with one or more merchants via an open-loop payment network, 
wherein the gaming account is associated with one of the gaming environments associated with the alliance of gaming environments, and
(Herrmann, the website may permit (e.g., at block 803) the player to register one or more loyalty accounts with the website, so that the player may track and otherwise manage their loyalty point programs from a single point; to this end, the player may provide authentication information that permits the ecosystem to obtain loyalty point information (e.g., a username/password) [0380] and [Fig. 8])
Babi teaches 
wherein funds in the stored value account are associated with an open-loop stored value payment vehicle and usable in payment transactions with one or more merchants via an open-loop payment network (Babi, FIG. 2 is a table that shows a single consumer open loop account, a single merchant open loop account and a single network settlement service (NSS) open loop account that keeps track of respective closed loop accounts for the consumer and merchant; as is evident from FIG. 2, NSS 30 accounts for all closed loop transactions; as noted previously, even though closed loop transactions are occurring, the funds, from a bank's perspective, are all seen as being transferred among three different open loop accounts; NSS 30, however, operates as a proxy for the closed loop system, thus enabling significant control of funds by the consumer, and "safety" of funds for the merchant [0037] and [Fig. 2]).
As stated above with respect to claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the method for account and fund management as disclosed by Lutnick with the method for enabling consumers in a gaming context to push funds from a traditional open loop account to a closed loop account as taught by Babi in order to simplify the process for consumers.
Herrmann teaches 
wherein the gaming account is associated with one of the gaming environments associated with the alliance of gaming environments (Herrmann, the website may permit (e.g., at block 803) the player to register one or more loyalty accounts with the website, so that the player may track and otherwise manage their loyalty point programs from a single point; to this end, the player may provide authentication information that permits the ecosystem to obtain loyalty point information (e.g., a username/password) [0380] and [Fig. 8]).
As stated above with respect to claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the method for account and fund management as disclosed by Lutnick with the assignment of unique player identifiers as taught by Herrmann in order to permit the secure transfer of funds between accounts.

Regarding Claim 8:  Lutnick further discloses wherein the load request is initiated by any of a gaming device (Lutnick, some embodiments may include providing a user with an interface through which a user may pre-permission a transfer of money; such an interface may be provided through a gaming device [0032]), a mobile computing device (Lutnick, some embodiments may include providing a user with an interface through which a user may pre-permission a transfer of money; such an interface may be provided through a gaming device (e.g., a mobile device) [0032]), a smart phone, a tablet computer, a desktop computer, a laptop computer, a wearable computing device, a kiosk (Lutnick, a player may submit such a request through a user interface of ... a kiosk [0079]), and an automated transaction machine (ATM).  
 
Regarding Claim 9:  Lutnick further discloses wherein the gaming account is any of a wagering account, a casino level player account, and a metered gaming credit account (Lutnick, some embodiments may include a plurality of accounts related to a plurality of respective casinos or other venues; in some embodiments, each such account may allow for gambling related to games and/or events at a particular casino, sports book, and so on [0013]).  

Regarding Claim 10:  Lutnick further discloses wherein the causing of the increase of the balance amount of the gaming account occurs subsequent to a delay (Lutnick, some embodiment may include a period of time during which the money is available in neither a source nor a recipient account (for some activity, for wagering, for withdrawal) [0049]).  

Regarding Claim 12:  Lutnick further discloses: 
causing a decrease of the player funds of the stored value account based on the amount of funds requested in the load request (Lutnick, a transfer may include an adjustment to an electronic record that identifies an amount of money in an account; for example, a single gaming operator may reduce one account and may increase another account a same amount (e.g., intra property transfer between casino wagering and sport betting accounts); in some embodiments, multiple parties may be involved in a transfer [0016]).  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lutnick, in view of Babi, in view of Herrmann, and further in view of Olson.

Regarding Claim 11:  Lutnick, as modified, discloses the invention as described above.  Lutnick, as modified, fails to explicitly disclose wherein the causing of the increase of the balance amount of the gaming account occurs substantially in real-time.  
Olson teaches wherein the causing of the increase of the balance amount of the gaming account occurs substantially in real-time (Olson, an interface between the open and closed systems that allows for the real-time adjustment of balances and transfer of funds [0020]).
As stated above with respect to claim 4, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the method for account and fund management wherein funds may be transferred between various accounts as disclosed by Lutnick with the real-time transfer of funds as taught by Olson in order to make the funds available to users as soon as possible.  

Response to Arguments
Applicant’s arguments with respect to claims 1-4 and 6-17 (FIRST [p. 8] and SECOND [pp. 8-9]), have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  The examiner maintains that the rejections, as recited above, are proper.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WERNER G GARNER whose telephone number is (571)270-7147. The examiner can normally be reached M-F 7:30-15:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WERNER G GARNER/            Primary Examiner, Art Unit 3715